DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-22 and 31, in the reply filed on 2-14-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of species rtTA or derivatives thereof in the reply filed on 2-14-22 is acknowledged.
Claims 23-30 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-14-22.
Applicant’s amendment filed on 5-23-19 has been entered.  Claims 1-21 and 23-33 have been amended.  Claims 1-33 are pending.
Applicant’s amendment filed on 2-14-22 has been entered.  Claims 4 and 6 have been amended.  Claims 11, 18-19 and 31 have been canceled.  Claims 34-35 have been added.  Claims 1-10, 12-17, 20-30 and 32-35 are pending.  Claims 1-10, 12-17, 20-22 and 34-35 and species rtTA or derivatives are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-10-19, 5-7-20, 10-14-20 and 2-11-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The nucleotide sequences listed on Fig. 18B and 19E do not have sequence identifier.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “VgEcR” in line 3 of claim 6 is vague and renders the claim indefinite.  The term “VgEcR” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term would be remedial.
The terms “ROSA26”, “AAVS1”, “CLYBL”, “CCR5” and “HPRT” in lines 2-3 of claim 10 are vague and render the claim indefinite.  The terms “ROSA26”, “AAVS1”, “CLYBL”, “CCR5” and “HPRT” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for each term.  Spelling out the terms would be remedial. 
The phrase “wherein said cell is human” in claim 20 is vague and renders the claim indefinite.  A human is a whole body of biological entity.  It is unclear how a cell can be a human.  A cell is not equaled to a human.  It is unclear what is intended to be claimed.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-17, 20-22 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vitro by using CRISPR/Cas9-gRNA system targeting the specific genomic sites as disclosed in the specification, or by using TALEN and ZFN as disclosed in the Pei reference cited below, for controlling transcription of a genetic sequence in a cell, does not reasonably provide enablement for introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vitro (or ex vivo) without the use of CRISPR/Cas9-gRNA system targeting the specific genomic sites for controlling transcription of a genetic sequence in a cell, or introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vivo via various administration routes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-10, 12-17 and 20-21 are directed to a method for controlling transcription of a genetic sequence in a cell, comprising a) inserting into a cell a gene encoding a transcriptional regulator protein into a first genetic sage harbour site, and b) inserting into the cell an inducible cassette into a second genetic safe harbour site, wherein said inducible cassette comprises a genetic sequence operably linked to an inducible promoter regulated by the transcriptional regulator protein.  Wherein said first and second genetic safe harbour sites are different.  Claim 2 specifies the genetic sequence is a transgene.  Claim 3 specifies the genetic sequence encodes a non-coding RNA.  Claim 4 specifies the transcriptional regulator protein is controlled by an exogenously supplied substance.  Claim 5 specifies the transcriptional regulator protein is constitutively expressed.  Claim 6 specifies the transcriptional regulator protein is rtTa, a Tetracycline repressor (TetR), a VgEcR synthetic receptor, or a hybrid transcriptional regulator 
Claim 22 and 34-35 are directed to a cell made by the method of claim 1.  Claim 34 specifies the cells are for use in therapy.  Claim 35 specifies the cells are for use in the in vitro diagnostics or for tissue engineering.

Nature of the invention: 


The state of the prior art: 
The state of the art of introducing an exogenous nucleic acid into a cell and said nucleic acid integrating into one or two safe harbour locus of genome of the cell in vivo via various administration routes was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vitro by using CRISPR/Cas9 system or any other type of nuclease system for controlling transcription of a genetic sequence in a cell, or introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vivo, by using CRISPR/Cas9 system or any other type of nuclease system, via various administration routes including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc., for controlling transcription of a genetic sequence in a cell.    

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of gene targeting constructs and molecular cloning, gene targeting of the hROSA26 locus and AAVS1 locus for gene knockout via nucleofection of human pluripotent stem cells, inducible gene knockout and knockdown, induction of skeletal myocytes and oligodendrocyte in vitro (Examples, Materials and Methods, p. 38-42).  A Tet-ON inducible knockdown system in hESC lines by targeting a CAG-tetR expression cassette into the ROSA26 locus and a CAG-EGFP transgene plus an inducible EGFP shRNA cassette into the AAVS1 locus (Example 5, p. 51-52). 
The specification fails to provide adequate guidance and evidence for how to introduce a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vitro without the use of CRISPR/Cas9-gRNA system targeting the specific genomic sites for controlling transcription of a genetic sequence in a cell, or how to introduce a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vivo via various administration routes including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc., for controlling transcription of a genetic sequence in a cell.    

The unpredictable nature of the art:
The claims read on gene transfer via various administration routes in vivo.  The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The expression vector can be a plasmid, a retrovirus vector, an adenovirus vector, an AAV in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal 
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  
It appears that there are several challenges facing naked DNA delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the transgene is taken up in sufficient number of target cells is influenced by vector size and 
Further, it was well known in the art that naked DNA or plasmid cannot integrated into the genome of a cell.  The adenovirus or AAV vector can work as episomal vector or integrate into genomic locus randomly, and retrovirus, such as lentivirus or HIV, integrates into genomic locus randomly.  The specification discloses the use of Cas9n-gRNA system to aid in introducing the exogenous nucleic acid, such as plasmid vector, to integrate into the desired genomic locus.  The claims merely recite introducing an exogenous nucleic acid into a first and a second genetic safe harbour sites of the cell.  It is apparent that the exogenous nucleic acid cannot be integrated into the selected genetic safe harbour sites of the cell without the use of Cas9-gRNA system in vitro or in vivo.  It is NOT enabled to introduce an exogenous nucleic acid into the recited genetic safe harbour sites in a cell either in vitro or in vivo as claimed without the use of Cas9-gRNA system disclosed in the specification.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:

For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 10, 12-14, 20-22 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibler et al., 2006 (WO 2006/131543 A1, IDS) in view of Pei et al., 2015 (Scientific Reports, 5: 9205, p. 110, IDS).
Claims 1-6, 10, 12-14 and 20-21 are directed to a method for controlling transcription of a genetic sequence in a cell, comprising a) inserting into a cell a gene encoding a transcriptional regulator protein into a first genetic sage harbour site, and b) inserting into the cell an inducible cassette into a second genetic safe harbour site, wherein said inducible cassette comprises a genetic sequence operably linked to an inducible promoter regulated by the transcriptional regulator protein.  Wherein said first and second genetic safe harbour sites are different.  Claim 2 specifies the genetic sequence is a transgene.  Claim 3 specifies the genetic sequence encodes a 
Claim 22 and 34-35 are directed to a cell made by the method of claim 1.  Claim 34 specifies the cells are for use in therapy.  Claim 35 specifies the cells are for use in the in vitro diagnostics or for tissue engineering.
Seibler teaches (1) a biological entity, such as one or more cells of a cell culture derived from a vertebrate, said biological entity carrying (i) a responder construct comprising at least one segment corresponding to a short hairpin RNA (shRNA) or to siRNA strands, under the control of a ubiquitous promoter containing an operator sequence regulatable by a repressor, and (ii) a regulator construct comprising a codon-optimized repressor gene, which provides for perfect regulation of the promoter containing the operator sequence of the responder construct, and (2) a 

Pei teaches high efficiency TALEN and ZFN to target two safe harbor sites on chromosome 13 and 19 in a widely available integration-free iPSC lines.  Theses sites can be targeted in multiple iPSC lines to generate reporter systems while retaining pluripotent characteristics.  “The results in concert provide a novel platform for rapidly developing custom single or dual reporter systems for screening assays” (e.g. Abstract).  The first site targeted was AAVS1 site on chr. 19 and the second site targeted was the site on Chr. 13 (e.g. p. 2, left column, 2nd paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to insert the gene encoding a transcriptional regulator protein and the inducible cassette into two different safe harbour sties because Seibler teaches inserting a responder construct expressing shRNA or siRNA into rosa26 locus and inserting a regulator construct comprising a wt or codon-optimized tet repressor gene into rosa26 locus, and Pei teaches targeting two different safe harbor sites of iPSC cells, one in Chr. 13 and one in Chr. 19, to generate reporter systems while retaining pluripotent characteristics.  Both Seibler and Pei teach targeting reporter constructs to safe harbor site and Pei further teaches targeting two different safe harbor sites of iPSC cells, it would be obvious for one of ordinary skill in the art to use the method taught by Seibler to target the responder construct and the regulator construct into two different safe harbor sites in order to generate reporter systems while retaining pluripotent characteristics with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the cells derived from 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632